DETAILED ACTION 
The amendment submitted on May 31, 2022 has been entered.  Claims 2-5, 7-10 and 12-13 are pending in the application.  Claim 2 is withdrawn.  Claims 3-5, 7-10, and 12-13 are rejected for the reasons set forth below.  No claim is allowed.  
Election/Restrictions 
Applicant’s election without traverse of Group II, drawn to a method of treatment of substance abuse disorder, is acknowledged.  Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claim 2 should be cancelled because it will not be considered for rejoin-der.  See MPEP1 821.04.  
Withdrawn Objections/Rejections 
The objection to the disclosure for containing hyperlinks is withdrawn in view of the amendment.  
The rejection of claims 5 and 9 under 35 U.S.C. 112(b) as being indefinite is withdrawn because “preferably…” has been deleted from the claims.  
The rejection of claim 11 under 35 U.S.C. 112(b) as being indefinite is withdrawn because this claim has been cancelled.  
The rejection of claims 3-6 under 35 U.S.C. 102(a)(1) as being anticipated by Berger (US 5,217,987 A) is withdrawn because the independent claim has been amended to recite a dosage amount for treating opioid abusers that is not specifically taught by the reference .  
Maintained Objection to The Specification 
The disclosure remains objected to because the Tables at pp. 29 and 31-32 are not legible.  Note also the numerous indications of “ ⃝?    indicates text missing or illegible when filed” in Tables 5-7 of the Pre-Grant Publication (US 2021/0161865 A1 at pp. 10-13).  Appropriate correction is required.  
Maintained/Modified Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq. 
Claim 3-5, 7-10, 12-13, as amended, are rejected under 35 U.S.C. 103 as being unpatent-able over Berger (US 5,217,987 A) in view of Kidane (US 2013/0011483 A1). 
Berger (cited in the prior action) discloses methods for reducing substance abuse (col. 3, ll. 11-26), achieving abstinence therefrom, blocking substance-mediated euphoria, and reducing or eliminating substance craving (col. 1, ll. 14-18), including heroin abuse (col. 2, l. 37), comprising oral administration (col. 4, l. 61) of mazindol (col. 2, l. 41; col. 3, l. 63) every day (col. 4, l. 67) to a subject.  
The difference between the prior art and claims at issue is that Berger does not specifically disclose the claimed tablet dosage form or dosage amount.  
Kidane (cited in the prior action), however, discloses (para. 0051-52, 0074-76) matrix tablet dosage forms of mazindol comprising immediate-release and sustained-release layers, as well as “non-pH-dependent polymers” (para. 0063) and hydrophobic, i.e., water-insoluble, poly-mers (para. 0053-54).  The relative amounts of the ingredients vary within wide ranges (see, e.g., para. 0056), it being implicit that figuring out the concentrations recited in claims 12-13 would have been viewed as a matter of optimization within the general teachings of Kidane and there-fore prima facie obvious.  See MPEP 2144.05.  An example immediate release formulation releases ≥ 80 wt% of the mazindol in ≤1 hour (para. 0034), which meets the limitations of claim 10.  
It would have been prima facie obvious to one of skill in the art as of the effective filing date to use the mazindol dosage forms of Kidane when practicing the substance abuse therapy of Berger and thereby arrive at subject matter within the scope of the instant claims.  Although Berger discloses that “oral administration is preferred” (col. 4, l. 61), it gives very little infor-mation about how oral administration is performed in actual practice.  This would have led the skilled artisan to Kidane.  Furthermore, “[m]azindol exhibits instability at alkaline pH condition, especially in the presence of water” and “development of a stable immediate or modified release formulation of mazindol presents a challenge that is solved by” Kidane (para. 0003), which would have provided even more motivation to heed the teachings of Kidane when using mazindol as directed by Berger.  
With regard to the claimed dosage amount (see the amendment to claim 3), Berger suggests a dosage amount of “1-3 mg per day,” albeit in the treatment of cocaine (see Example 1 at col. 5-6) rather than opioid abusers, but this dosage amount would nevertheless have been obvious to try when treating heroin addicts, especially in view of similar dosage amounts disclosed in Kidane (see, e.g., Examples 7-13 at pp. 8-9).  
Response to Arguments
Applicant asserts (see applicant’s Remarks, submitted May 31, 2022, at pp. 9-10) an unexpected result, namely, that “mazindol, but not D-amphetamine, decreased the place pref-erence induced by heroin and reduced the withdrawal symptoms of heroin” and that “mazindol, but not D-amphetamine, is an effective treatment of heroin addiction.”  
In order to rely on a showing of unexpected results, the burden on applicant to establish results are unexpected and significant.  Of course, any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art.  A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained.  See MPEP 716.02 (Allegations of Unex-pected Results).  
Here, the closest prior art is clearly Berger, the relevant disclosure of which is summarized above.  Applicant, however, has chosen to compare the claimed invention with the properties of D-amphetamine instead of the teachings of Berger.  Applicant has not explained why a compari-son D-amphetamine better illustrates the claimed invention vis-à-vis Berger.  Turning to the teachings of Berger, this reference discloses (see, e.g., col. 2, l. 37) that mazindol is effective for treating heroin addiction, so it is not surprising or unexpected that applicant has found the same thing.  Berger also suggests (col. 3, l. 31) a dosage amount of “1-3 mg per day”, so it is not surprising or unexpected that applicant has found a dosage amount that is substantially the same when treating heroin addiction.  Applicant’s arguments have been fully considered but are not persuasive.  The rejection is therefore maintained.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 MANUAL OF PATENT EXAMINING PROCEDURE, Ninth Edition, Latest Revision June 2020